STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 24, 2018
               Plaintiff-Appellee,

v                                                                   No. 335888
                                                                    Wexford Circuit Court
MATTHEW DAVID MILLER,                                               LC No. 2016-011591-FH

               Defendant-Appellant.


Before: METER, P.J., and GADOLA and TUKEL, JJ.

PER CURIAM.

        Defendant was convicted by a jury of possession of a firearm by a convicted felon, MCL
750.224f, possession of marijuana—second offense, MCL 333.7403(2)(d) and MCL 333.7413,
and possession of ammunition by a convicted felon, MCL 750.224f(6). He was sentenced to
concurrent terms of 30 to 180 months for the felon in possession/firearm conviction as a fourth-
offense habitual offender, MCL 769.12, 16 to 24 months for the marijuana conviction, and 23 to
60 months for felon in possession/ammunition conviction. Defendant appeals as of right, and we
affirm.

                                            I. FACTS

        Defendant was on probation for a previous felony conviction. Defendant did not dispute
that he was subject to searches as a condition of his probation. As a condition of his probation,
he could not possess firearms, ammunition, or controlled substances.

         According to Lindsay Simmon of the Wexford County Parole and Probation Office and
Detective Chad Sprik of the Traverse Narcotics Team, defendant allowed a team to enter his
home and conduct a compliance search on January 5, 2016. The search was apparently
prompted by a complaint from the Department of Health and Human Services (DHHS), which
advised that defendant’s daughter had made some statements indicating that weapons and
marijuana were located in defendant’s home. In defendant’s bedroom, under his bed, Simmon
discovered a .30 caliber rifle in a gun case. There was also a gun safe in the bedroom. Simmon
testified that, at the time of the search, defendant acknowledged that the safe was his but that he
had lost his key. Simmon further stated that defendant claimed that his former fiancée had a key
to the safe. According to Simmon and Sprik, defendant gave permission for them to break into
the safe. Inside there were two jars, one containing what proved to be balls of marijuana and the

                                                -1-
other containing an oily substance that proved to be tetrahydrocannabinol, an active ingredient of
marijuana. There were also three shotgun shells (two 410-gauge shells and one 12-gauge shell)
as well as defendant’s passport, some bottles of prescription medications with defendant’s name
on them, and $140 in cash. Simmon testified that defendant expressly admitted to owning the
safe and the marijuana inside one of the glass jars.1

         Defendant testified that he did not know about the presence of the rifle under his bed. He
admitted that he owned the rifle but claimed it had been stored at his former fiancée’s parent’s
home and that it was used by his children for hunting. He also claimed that his former fiancée
was a medical marijuana user and that he had given her the gun safe to store her marijuana. He
testified that she had the only key to the gun safe but that she had lost it. Although defendant did
not present his former fiancée as a witness, he did present the testimony of his friend, Jesse
Thwaite, who testified that he had returned the rifle to defendant’s home when no one was home
and had failed to inform defendant of this fact until after the probation search had occurred.

         The prosecution presented two rebuttal witnesses: defendant’s sister, Rebecca Nye, and
her husband, Douglas Nye. Rebecca testified that she overheard defendant give permission to
the police to break into the gun safe. Douglas testified that in late 2015, defendant had brought
the rifle to him to have some gunsmithing work done on it. Douglas also testified that shortly
after the search, defendant brought him a rifle magazine and .30 caliber ammunition, telling him
that since the police had taken the rifle he had no need for the magazine or the ammunition.
Finally, Douglas testified that defendant had told him that during a previous search, the police
had failed to discover the rifle because it was hidden beneath a couch on the front porch.

                                          II. ANALYSIS

                                    A. PRIOR CONVICTIONS

        Defendant first argues that the admission of defendant’s prior convictions and the
stipulation to the fact of the convictions, allowing the details to be presented to the jury, violated
his right to a fair trial. Specifically, defendant argues that the evidence of the nature of the prior
convictions was improper propensity evidence that creates a prejudicial effect that outweighs the
evidence’s relevancy. In essence, defendant is arguing that the admission of the evidence runs
afoul of MRE 403, which provides: “Although relevant, evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” However, because no objection was raised in the trial
court, the issue is not preserved, and we review for plain error affecting defendant’s substantial
rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).




1
  While not an explicit admission, Simmon also stated that defendant agreed that given
defendant’s ownership of the safe, it would make sense that the oily substance was his as well.


                                                 -2-
         Here, without objection from defendant, four certified copies of judgments of conviction
were admitted into evidence, which showed that defendant had four prior convictions for the
illegal sale of medical marijuana. On appeal, defendant argues that because the nature of these
convictions involved marijuana, which is one of the offenses charged here, the jury was
negatively influenced to render its guilty verdict in the present case. However, defendant cannot
show how the nature of the convictions affected the outcome of these proceedings. See People v
Coy, 258 Mich. App. 1, 12; 669 NW2d 831 (2003) (stating that to prevail under plain-error
review, the error must be “outcome determinative”), citing Carines, 460 Mich. at 763. Here,
there was no testimony or argument concerning the number of prior charges or convictions. The
only evidence of the prior charges was the exhibit certifying the prior convictions, which was not
described for the jury when admitted, other than as “four certificates of conviction.” But while
the certified copies of the convictions were admitted into evidence, there is nothing in the record
to show that the jury actually viewed them. When the court gave its final instructions to the jury,
it stated, “If you want to look at any or all of the . . . exhibits that have been admitted, please ask
for them.” The jury deliberated for less than an hour before returning a guilty verdict, and there
is no indication that it requested any of the exhibits. Accordingly, even assuming that the
admittance of the certificates of conviction was plainly erroneous, defendant has failed to prove
how any such error was outcome determinative, and his claim thus fails.

        Defendant also argues that his trial counsel was ineffective by not objecting to the
admission of the evidence. Defendant claims that counsel should have stipulated only to the fact
of a prior felony conviction and should have sought a ruling that the nature of the prior felony be
withheld from the jury.

        To establish ineffective assistance of counsel, a defendant must show that his counsel’s
performance was below an objective standard of reasonableness under prevailing professional
norms and that a reasonable probability exists that, without counsel’s unprofessional errors, the
outcome of the proceedings would have been different. Strickland v Washington, 466 U.S. 668,
687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v Pickens, 446 Mich. 298, 303; 521 NW2d
797 (1994). However, even assuming trial counsel’s performance fell below an objective level
of reasonableness, defendant is not entitled to any relief because he cannot show how counsel’s
performance caused any prejudice. See Strickland, 466 U.S. at 697 (“[I]f it is easier to dispose of
an ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be
followed.”). As already noted, there is nothing in the record to indicate that the jury actually saw
the exhibit reciting the prior convictions. Therefore, defendant cannot show that any purported
error in the admission of the certificates of conviction affected the jury’s deliberation, and his
claim of ineffective assistance of counsel necessarily fails.

                                  B. REBUTTAL TESTIMONY

        Defendant next claims that the trial court improperly permitted the prosecutor to present
in his rebuttal case testimony that should have been presented in the case-in-chief. We note that




                                                 -3-
defendant did not object to any of the challenged evidence on these grounds.2 Accordingly, our
review of this unpreserved issue is for plain error affecting substantial rights. People v Putman,
309 Mich. App. 240, 245-246; 870 NW2d 593 (2015). Defendant’s argument centers on one
claim: that the prosecution knew of the rebuttal witnesses before trial, knew what their testimony
would be, and therefore should have offered the testimony in its case-in-chief.

       “Rebuttal evidence is admissible to ‘contradict, repel, explain or disprove evidence
produced by the other party and tending to directly weaken or impeach the same.’ ” People v
Figgures, 451 Mich. 390, 399; 547 NW2d 673 (1996), quoting People v DeLano, 318 Mich. 557,
570; 28 NW2d 909 (1947). The question of whether rebuttal is proper depends on what proofs
the defendant introduced and not merely what the defendant testified about on cross-
examination:

       [T]he test of whether rebuttal evidence was properly admitted is not whether the
       evidence could have been offered in the prosecutor’s case in chief, but, rather,
       whether the evidence is properly responsive to evidence introduced or a theory
       developed by the defendant. As long as evidence is responsive to material
       presented by the defense, it is properly classified as rebuttal, even if it overlaps
       evidence admitted in the prosecutor’s case in chief. [Figgures, 451 Mich. at 399
       (citations omitted).]

         On direct examination, defendant acknowledged being “familiar” with the rifle. He
claimed it was used by his children for hunting, and he further testified that he had not seen the
rifle since before he had been placed on probation. On cross-examination by the prosecutor (and
on re-direct examination), defendant admitted that he owned the rifle on January 5, 2016, the
date of the search. However, he claimed that he “devoted” it to his children and reiterated that he
had not seen the rifle since before being placed on probation, insisting that it was kept at his
fiancée’s parent’s home. The prosecutor specifically asked defendant if he had previously taken
the rifle to his brother-in-law to have gunsmithing work done on it and defendant denied that he
had. Because of defendant’s denial, the prosecutor presented Douglas’s testimony that defendant
had brought the rifle to him around deer hunting season in 2015 and asked him to work on the
gun. This testimony directly contradicted defendant’s testimony and therefore was proper
rebuttal evidence.

       Defendant also takes issue with two other aspects of Douglas’s testimony, which
defendant claims should have been presented during the prosecutor’s case-in-chief. The
prosecutor asked defendant (1) if he had ever given any ammunition to Douglas and (2) if he had
once told either Douglas or Rebecca that the police failed to find the rifle during a previous
search because it was hidden underneath a couch on the front porch of his house. Defendant
denied doing either of these things. Based on defendant’s denial, the prosecutor presented


2
 While defendant objected to one instance of Douglas’s testimony on relevancy grounds, an
objection on one ground is insufficient to preserve appellate review on another ground. People v
Kimble, 470 Mich. 305, 309; 684 NW2d 669 (2004).


                                                -4-
Douglas’s testimony (1) that a couple of weeks after the police raid on January 5, 2016,
defendant brought a rifle magazine and a “pocketful” of .30 caliber ammunition to him and
explained that Douglas could have them because, as the police had taken the rifle, he no longer
had any need for the magazine or the ammunition, and (2) that defendant told him that he had
previously hidden the rifle on the front porch under a couch and the police had missed it during
their previous search of his home. This testimony directly contradicted defendant’s denials and
was therefore proper rebuttal testimony.

         Likewise, Rebecca’s testimony was properly admitted as rebuttal evidence. During the
prosecution’s case-in-chief, Simmon and Sprik testified that defendant gave permission for the
police to break into the safe because defendant did not have the key. Defendant, however, later
testified that he did not give the police permission and that he “told them that it wasn’t my safe
to give them access to and that I did not have a key for it.” Based on defendant’s testimony, the
prosecutor presented the rebuttal testimony of Rebecca, who testified that she heard the
conversation between Simmon and defendant and that defendant gave the police permission to
break into the safe. This testimony directly contradicted the testimony defendant had offered and
therefore also was proper rebuttal testimony.

        Defendant again asserts that his trial counsel was ineffective for failing to object to the
rebuttal testimony. Defendant does little beyond citing the standards for reviewing ineffective
assistance of counsel claims; he offers almost nothing in the way of analysis or argument.
Regardless, because the testimony was properly presented as rebuttal evidence, any objection
would have been futile, and defense counsel is not ineffective for failing to raise a meritless or
futile objection. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

                                   C. STANDARD 4 BRIEF

                               1. INEFFECTIVE ASSISTANCE

        In his Standard 4 brief, defendant raises additional ineffective assistance of counsel
claims. He first claims that his counsel was ineffective for failing to object to the police search
of his home, which defendant suggests was unconstitutional. He further claims that counsel
should have utilized a surveillance video to demonstrate the unconstitutionality of the search.
Defendant has not established that such a video even exists or what it depicts (beyond the
unsupported claim that it would show the search was illegal). Defendant does not present any
argument or analysis to explain why the search was unconstitutional. In short, defendant has
failed to adequately present this issue for review. People v Kelly, 231 Mich. App. 627, 640-641;
588 NW2d 480 (1998). Furthermore, the record shows that one of the terms of defendant’s
probation authorized the police to search defendant’s property or premises to ensure compliance
with his terms of probation. 3 As such, defendant has failed to show how the search was


3
  From the judgments of sentence defendant has attached to his supplemental brief, it appears
defendant was given concurrent two-year probationary sentences with 60 days to be served in jail
for his prior felony drug convictions. Also, at sentencing, the trial court observed that defendant


                                                -5-
impermissible, and thus counsel was not ineffective for failing to raise a meritless argument. See
Ericksen, 288 Mich. App. at 201.

        Defendant next claims his trial counsel was ineffective for failing to move for a directed
verdict based on the prosecution’s failure to establish the elements of constructive possession of
the rifle. Once again, defendant does not offer any supporting citation of law or any legal
analysis and does not explain how the prosecution’s proofs were deficient. Thus, he has
abandoned this issue. Kelly, 231 Mich. App. at 640-641.

        Next, defendant asserts that his trial counsel was ineffective because he failed to argue
that defendant’s medical condition authorized him to use and possess marijuana. Defendant has
provided no evidence to support this factual assertion. In other words, defendant has failed to
establish the factual predicate for his claim of ineffective assistance of counsel. See People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). Nothing in the record demonstrates that defendant
was authorized to use medical marijuana. Indeed, defendant’s own testimony shows how such a
defense would have been inconsistent with his testimony, in which he described that the
marijuana in the safe was his fiancée’s for her medical marijuana. Accordingly, defendant
cannot prevail on this claim.

        Defendant next claims his trial counsel was ineffective for failing to move to have the
trial court revoke his bond so that he could get credit for the time he was serving in jail before
trial. At the conclusion of the trial, after defendant was convicted, the following discussion
occurred:

               The Court: Mr. Wiggins, I’m sorry, I don’t recall how much longer Mr.
       Miller has to go on the sentence I imposed for his probation violation.

             Mr. Wiggins [Defense counsel]: Your Honor, I believe it’s early to mid
       August.

               The Court: Did I revoke his bond on the criminal case?

               Mr. Wiggins: I don’t believe you had.




had been on probation. Simmon testified, “And I indicated—reminded him he was on felony
supervision; and if he remembered as part of his probation conditions, that we were authorized to
search property or premises in case of concern with probation violations which we had found.”
Neither party has filed a copy of the order listing defendant’s probation conditions. Simmon
offered to read the probation conditions during her cross-examination testimony at trial, but
defense counsel declined her offer. Simmon’s testimony, however, indicates that one of the
conditions was the right of the probation agents to search defendant’s person or property, and
based on a prior compliance check, it is clear that defendant was aware of why the
probation/police team was there and what it was doing.


                                               -6-
             The Court: All right. Are you requesting that I do that now or do you
       want me to leave his bond in place?

              Mr. Wiggins: We would request that the bond be kept in place.

              The Court: Kept in place. Mr. Trautner, any comment on that?

              Mr. Trautner [Prosecutor]: No.

              The Court: All right. I will continue the bond on Mr. Miller. You
       understand, Mr. Miller, if you complete your sentence, you’re required to comply
       with probation and report to [the] court for sentencing.

              The defendant: Yes.

              The Court: Do you understand that? It’s going to be in your best interest
       to cooperate with doing an updated sentence report. Do you understand?

              The defendant: Yes, I do.


Before sentencing occurred, defendant’s trial counsel filed a motion to withdraw. At the hearing
on that motion, the following colloquy occurred:

              The Court: . . . Mr. Miller, I brought you back in because it was pointed
       out to me by my staff that you’re going to be completing your probationary
       sentence on the 28th of this month.

                     It’s the Court’s intention to revoke your bond on the new case. At
       the time of your conviction, I requested that your bond be revoked or that it be
       maintained in place, and Mr. Wiggins, on your behalf, requested that your bond
       remain in place. The Court’s intention now is to revoke your bond. Is there
       anything you want to say about that?

              The defendant: Yeah.

              The Court: What do you want to say?

              The defendant: Just a second, please. I would like to ask actually what the
       reason for revoking my bond would be?

              The Court: The reason is, Mr. Miller, that you’ve been convicted of a
       crime, and you’re not entitled to bond. The law is clear that you’re not entitled to
       bond once you’ve been convicted. You were convicted by a jury trial[;] that
       means that you are not entitled to bond. It’s not my intention to allow you to be
       released before your sentence. That will be all for the record. You can go back
       with the officer. Thank you.


                                               -7-
              The defendant: Your Honor, I’ve been convicted of crimes before, and my
       bond has not been revoked before.

               The Court: That’s true; but in this case, your bond is being revoked and
       that’s within the law. Thank you.


        Thus, the record shows that the question of whether to revoke defendant’s bond was
considered, defendant was consulted—both through his counsel and directly—and defendant
evidently did not want his bond revoked. Because defendant’s own statements make it apparent
that he did not want the court to revoke his bond, he has waived consideration of this claim on
appeal. See Czymbor’s Timber, Inc v Saginaw, 269 Mich. App. 551, 556; 711 NW2d 442 (2006)
(“A party may not take a position in the trial court and subsequently seek redress in an appellate
court that is based on a position contrary to that taken in the trial court.”).

        Finally, defendant claims that his trial counsel was ineffective for failing to object to
what defendant contends was a disproportionate sentence. According to defendant, the
sentencing guidelines range for the felon in possession of a firearm conviction was 7 to 48
months. Defendant’s minimum sentence for this offense was 30 months, which was near the
middle of the sentencing guidelines range. Because the minimum sentence was within the
guidelines range, and there was no error in scoring the guidelines or inaccurate information
relied on in determining the defendant’s sentence, this court must affirm the sentence. See MCL
769.34(10); People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 N.W.2d 173 (2016).
Defendant’s claim on appeal that he was sentenced to “the statutory maximum” is not supported
by the record. Therefore, there was no basis for this objection and no ineffective assistance of
counsel. See Ericksen, 288 Mich. App. at 201.

                                   2. REMAINING CLAIMS

        Defendant raises as independent claims each of the claims he has addressed as an
example of his trial counsel’s alleged ineffectiveness. Defendant did not raise these claims in the
trial court and so they are not preserved for appeal. Unpreserved issues are reviewed for plain
error. Carines, 460 Mich. at 752-753, 764.

         Defendant first claims that the probation/police search of his home violated the Fourth
Amendment, US Const, Am IV. He alleges that a surveillance video would substantiate his
claim by showing that no one permitted the probation agent or police to enter his home. But
nothing in the record shows what this video purportedly would reveal. In any event, Simmon
testified that she requested entry into the home and that defendant granted the request.
Defendant did not contest this claim in his own testimony. Moreover, as already discussed,
defendant was on probation, the terms of which allowed the police to search his home without a
warrant and without notice.

       Defendant argues that the Administrative Code requires that agents have probable cause
before conducting a search. However, defendant cites Mich Admin Code R 791.7735, which
applies to parolees, not probationers. Based on Simmon’s testimony, one of the terms of
defendant’s probation order was that he consent to searches of his person and property.

                                                -8-
Defendant did not dispute this in the trial court, and he has offered nothing on appeal to
contradict Simmon’s testimony in this regard. Rule 791.9920(1),4 which applies to probationers,
required only that the probation department place the terms and conditions of the probation in the
order of probation and inform the probationer of the terms and the consequences for failing to
abide by the terms. Moreover, even if probable cause were required, it apparently existed as
defendant’s daughter had apparently informed someone at DHHS that guns and marijuana were
being kept in defendant’s home.

        Defendant next contends that the prosecutor failed to present sufficient evidence that he
possessed the rifle. “In determining whether the prosecutor has presented sufficient evidence to
sustain a conviction, an appellate court is required to take the evidence in the light most
favorable to the prosecutor.” People v Tennyson, 487 Mich. 730, 735; 790 NW2d 354 (2010).
“[T]he question on appeal is whether a rational trier of fact could find the defendant guilty
beyond a reasonable doubt.” People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002).
The evidence of possession, considered in a light most favorable to the prosecution, was
sufficient to enable a rational trier of fact to find defendant guilty beyond a reasonable doubt.

        Defendant was a convicted felon who was on probation. MCL 750.224f(2) precludes
convicted felons from possessing firearms. Pursuant to this provision, a convicted felon “cannot
directly possess . . . firearms” and cannot “constructively possess the firearms.” People v Minch,
493 Mich. 87, 91; 825 NW2d 560 (2012). Regarding constructive possession, our Supreme Court
has stated in People v Hill, 433 Mich. 464, 469-470; 446 NW2d 140 (1989):

       As with the federal rule, a person has constructive possession if there is proximity
       to the article together with indicia of control. People v Davis, 101 Mich. App. 198;
       300 NW2d 497 (1980). Put another way, a defendant has constructive possession
       of a firearm if the location of the weapon is known and it is reasonably accessible
       to the defendant. Physical possession is not necessary as long as the defendant
       has constructive possession. People v Terry, 124 Mich. App. 656; 335 NW2d 116
       (1983).

       The prosecution established that the rifle was underneath the bed in defendant’s bedroom.
Defendant admitted that he owned the rifle but claimed that the rifle had been returned to his
home without his knowledge and that he was unaware of its presence under his bed. The
prosecutor impeached defendant’s claims with Douglas’s testimony concerning defendant’s prior
possession of the weapon. It was therefore a matter of credibility for the jury, not this Court, to
make such determinations. People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008).
Thus, there was sufficient evidence to support a jury finding that defendant constructively
possessed the rifle in his bedroom. The evidence of defendant’s possession of the marijuana and


4
  Mich Admin Code, R 791.9920(1): “When an offender is placed on probation, the supervising
probation agent shall provide the offender with a copy of the order and inform the offender of the
statutory conditions, as well as all of the terms and conditions contained in the order, and the
possible consequences of a failure to adhere to the conditions of probation.”


                                                -9-
ammunition was similar to his possession of the rifle. Defendant admitted that he originally
purchased the gun safe in which these items were found and he also admitted that the safe, the
passport, and the marijuana were his. There were identifiable personal items in the gun safe that
clearly belonged to defendant: his passport and his prescription medications. Further, Simmon
testified that defendant admitted to owning the marijuana in one of the jars contained in the safe.
The jury certainly was not required to believe defendant’s trial testimony that he did not have a
key to the safe or that the marijuana was his ex-fiancée’s. See People v Russell, 297 Mich. App.
707, 721; 825 NW2d 623 (2012). Thus, the evidence sufficiently established that defendant
controlled the gun safe and its contents.

        Defendant next claims that he was immune from prosecution for possession of marijuana
because, although his medical marijuana registration had expired, he nonetheless qualified under
the affirmative defense provision of § 8 of the Michigan Medical Marihuana Act (MMMA),
MCL 333.26421, et seq.

               The MMMA does not create a general right for individuals to use and
       possess marijuana in Michigan. Possession, manufacture, and delivery of
       marijuana remain punishable offenses under Michigan law. Rather, the MMMA’s
       protections are limited to individuals suffering from serious or debilitating
       medical conditions or symptoms, to the extent that the individuals’ marijuana use
       “is carried out in accordance with the provisions of [the MMMA].” [People v
       Kolanek, 491 Mich. 382, 394; 817 NW2d 528 (2012) (citations omitted; emphasis
       in original).]


       When the electors approved the MMMA, they provided that the ‘medical use of
marihuana is allowed’ only to the extent that the medical use was ‘carried out in accordance’
with the act.” People v Carlton, 313 Mich. App. 339, 346; 880 NW2d 803 (2015). “Section 8(a)
of the MMMA provides any patient or primary caregiver—regardless of registration with the
state—with the ability to assert an affirmative defense to a marijuana-related offense.” People v
Hartwick, 498 Mich. 192, 226; 870 NW2d 37 (2015). “Section 8(a)(1) requires a physician to
determine the patient’s suitability for the medical use of marijuana,” id. at 228, and requires the
following:

       A physician has stated that, in the physician’s professional opinion, after having
       completed a full assessment of the patient’s medical history and current medical
       condition made in the course of a bona fide physician-patient relationship, the
       patient is likely to receive therapeutic or palliative benefit from the medical use of
       marihuana to treat or alleviate the patient’s serious or debilitating medical
       condition or symptoms of the patient’s serious or debilitating medical condition.
       [MCL 333.26428(a)(1).]

Accordingly, the defense can be reduced to these three elements:

       (1) The existence of a bona fide physician-patient relationship,



                                               -10-
       (2) in which the physician completes a full assessment of the patient’s medical
       history and current medical condition, and

       (3) from which results the physician’s professional opinion that the patient has a
       debilitating medical condition and will likely benefit from the medical use of
       marijuana to treat the debilitating medical condition. [Hartwick, 498 Mich. at
       229.]

         A defendant asserting this defense has to present prima facie evidence of each of these
elements in order to be able to present a § 8 affirmative defense. Id. at 203. If a defendant does
establish a prima facie defense under § 8, then the defendant also has to prove the existence of
these elements by a preponderance of the evidence to the fact-finder. Id. Here, defendant points
to no evidence to show how these elements were or could have been satisfied. Instead, he
implies that the fact that he had an expired registration is sufficient. However, the Hartwick
Court explicitly held that possessing a valid registration is inadequate to create a presumption of
meeting all of these elements. Id. If a valid registration card is inadequate, then it goes without
saying that an expired one is inadequate as well. Therefore, defendant has failed to show that he
is entitled to any relief on the basis of the MMMA.

        Finally, defendant claims that his sentence was disproportionate. However, his minimum
sentencing guidelines range for the felon in possession of a firearm conviction was 7 to 48
months, and he was sentenced to a minimum sentence of 30 months. A sentence within the
guidelines range is presumptively proportionate. People v Powell, 278 Mich. App. 318, 323; 750
NW2d 607 (2008). Moreover, there is no merit to defendant’s claim that this sentence was
disproportionate because the trial court sentenced him as a fourth-offense habitual offender
rather than a second-offense habitual offender. Defendant’s claim that the trial court could not
utilize prior convictions that arose from one transaction to sentence him as a fourth-offense
habitual offender is mistaken. Under Michigan’s habitual offender statutes, MCL 769.10, MCL
769.11, MCL 769.12, and MCL 769.13, “The unambiguous statutory language directs courts to
count each separate felony conviction that preceded the sentencing offense, not the number of
criminal incidents resulting from felony convictions.” People v Gardner, 482 Mich. 41, 44, 68;
753 NW2d 78 (2008). Thus, defendant’s argument is without merit, and he has failed to rebut
the presumption that his minimum sentence, which was within the guidelines range, was
proportionate.

       Affirmed.

                                                            /s/ Patrick M. Meter
                                                            /s/ Michael F. Gadola
                                                            /s/ Jonathan Tukel




                                               -11-